     Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 1 of 21 PageID #:1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS
                       EASTERN DIVISION

MICHAEL WHITE, and                                 )
ILLINOIS STATE RIFLE ASSOCIATION,                  )
                                                   )
                     Plaintiff,                    )
                                                   )
               v.                                  )
                                                   )
ILLINOIS STATE POLICE, BRENDAN F.                  )
KELLY, in his official capacity as Acting Director )
of the Illinois State Police, JESSICA TRAME,       )
in her official capacity as Bureau Chief of the    )
Illinois State Police Firearms Services Bureau,    )
ILLINOIS CONCEALED CARRY LICENSING                 )
REVIEW BOARD, JEREMY MARGOLIS, as Chair )
of the Illinois Concealed Carry Licensing Review )
Board, EDWARD BOBRICK, STEPHEN                     )
DINWIDDIE, JOSEPH DUFFY, JON JOHNSON, )
JOSEPH VAUGHN and FRANK WRIGHT,                    )
                                                   )
                     Defendants.                   )

    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

      COME NOW the Plaintiffs, MICHAEL WHITE, and ILLINOIS STATE

RIFLE ASSOCIATION, by and through KNABE, KRONING & BEDELL, and LAW

FIRM OF DAVID G. SIGALE, P.C., their attorneys, and for their Complaint for

declaratory and injunctive relief against the Defendants, ILLINOIS STATE

POLICE, BRENDAN F. KELLY, in his official capacity as Acting Director of the

Illinois State Police, JESSICA TRAME, in her official capacity as Bureau Chief of

the Illinois State Police Firearms Services Bureau, ILLINOIS CONCEALED

CARRY LICENSING REVIEW BOARD, JEREMY MARGOLIS, as Chair of the

Illinois Concealed Carry Licensing Review Board, EDWARD BOBRICK, STEPHEN
     Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 2 of 21 PageID #:2




DINWIDDIE, JOSEPH DUFFY, JON JOHNSON, JOSEPH VAUGHN and FRANK

WRIGHT, as prayed for below, state as follows:

                                INTRODUCTION

      The right to the public carry of firearms is fundamental, as much so as the

possession of firearms inside one’s home. In response to the Seventh Circuit’s

decision in Moore v. Madigan, 702 F.3d 933 (7th Cir. 2012), Illinois became the last

State in America to allow the public concealed carry of firearms for self-defense

purposes. However, the laws governing the licensing of concealed carry in Illinois

have resulted in a system that, for some, result in a permanent denial of that right.

This is due to a revolving door application process that forever penalizes past

transgressions, takes as gospel unproven allegations, and denies the applicant a fair

opportunity to investigate and refute the State’s claims.

      Plaintiff White has been battling this system since 2013. Though not a

perfect individual, White has met all requirements for both an Illinois FOID card

and a concealed carry license, except for being improperly labeled a “danger” by the

State, a label which, given the language and implementation of the Illinois

Firearms Concealed Carry Act, White will never be able to shake.

      Plaintiff White is one such individual unlawfully aggrieved by the system,

but there are many.




                                          2
     Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 3 of 21 PageID #:3




                         JURISDICTION AND VENUE

      7.     This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §§ 1331, 1343, 2201 and 2202, and 42 U.S.C. §1983, in that this action

seeks to redress the deprivation, under color of the laws, statutes, ordinances,

regulations, customs, and usages of the Defendants as they execute, administer and

enforce the complained-of laws, of the rights, privileges or immunities secured by

the United States Constitution and by Acts of Congress.

      8.     Venue lies in this Court pursuant to 28 U.S.C. §1391, because the

events and omissions giving rise to this action are harming Plaintiff in this District.

                                      PARTIES

Plaintiffs

      9.     Michael White (“White”) is an individual 43 years of age who resides in

the City of Chicago, County of Cook, in the State of Illinois. White is married and

has two children, now adults, who he has faithfully supported. White obtained a

General Equivalency Degree in 2001 and, since then, he has been gainfully and

essentially continuously employed.

      10.    White applied for, and has been denied, an Illinois concealed carry

license after his application was routed to the Illinois Concealed Carry Licensing

Review Board.

      11.    White would possess and carry a loaded and functional concealed

handgun in public for self-defense, but refrains from doing so because he fears




                                           3
     Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 4 of 21 PageID #:4




prosecution due to the prohibition on carrying a concealed firearm in public for self-

defense without a CCL.

      12.    ISRA is a non-profit membership organization incorporated under the

laws of Illinois with its principal place of business in Chatsworth, Illinois. ISRA has

over 17,000 members and supporters in Illinois, and many members outside the

State of Illinois. The purposes of ISRA include securing the Constitutional right to

privately own and possess firearms within Illinois, through education, outreach,

and litigation. ISRA brings this action on behalf of itself and its members.

      13.    ISRA has members who have applied for, and been denied, Illinois

concealed carry licenses after their applications were routed to the Illinois

Concealed Carry Licensing Review Board.

      14.    Members of ISRA who are Illinois residents, and who possess FOID

cards, and who have applied for an Illinois concealed carry license but were rejected

by the Illinois Concealed Carry Licensing Review Board, would possess and carry

loaded and functional concealed handguns in public for self-defense, but refrain

from doing so because they fear prosecution due to the prohibition on carrying a

concealed firearm in public for self-defense without a CCL.

Defendants

       15.     The Department of Illinois State Police (“ISP”) is a department of the

Executive Branch of the State of Illinois created by statute, 20 ILCS 2605/2605-1, et

seq. Under the Illinois Firearm Concealed Carry Act, 430 ILCS 66/1, et seq,

(“FCCA”), the ISP is charged with administering the system for considering and for



                                           4
     Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 5 of 21 PageID #:5




granting or denying individual applications for licenses to carry concealed handguns

under the FCCA.

      16.    Brendan F. Kelly is the Acting Director of the ISP and is sued in his

official capacity pursuant to the principles set forth in Ex Parte Young, 209 U.S. 123

(1908).

      17.    The Firearm Services Bureau (“FSB”) is a division of the ISP

established to administer programs relating firearms delegated to the ISP, such as

under the FCCA. Having the power to make decision in these programs, the FSB is

an administrative agency of the State of Illinois as defined by 735 ILCS 5/3-101.

      18.    Jessica Trame is the Bureau Chief of the FSB. She is the ISP

employee directly responsible for the administration of the FCCA, and is the ISP

employee directly responsible for the denial of White’s CCL application and his

rights. She is sued in her official capacity pursuant to the principles set forth in Ex

Parte Young, 209 U.S. 123 (1908).

      19.    The Illinois Concealed Carry Licensing Review Board (the “Review

Board”), is an administrative agency created under the FCCA, 430 ILCS 66/20,

which is charged with hearing and determining objections filed by law enforcement

agencies to the applications of individuals for licenses to carry a concealed handgun

pursuant to § 66/30 of the FCCA. In relevant part, the CCLRB reviewed White’s

application for a CCL and unjustly denied same.

      20.    Jeremy Margolis is the Chair of the Review Board, and Edward

Bobrick, Stephen Dinwiddie, Joseph Duffy, Jon Johnson, Joseph Vaughn and Frank



                                           5
     Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 6 of 21 PageID #:6




Wright are members of the Review Board. All of the above-named Defendants

participated in the decision to wrongfully deny White a CCL and violate his rights,

and are sued in their official capacity only, pursuant to the principles set forth in Ex

Parte Young, 209 U.S. 123 (1908).

                     FACTS COMMON TO ALL COUNTS

Concealed Carry in Illinois:

      21.    It is the law in Illinois that a citizen may bears arms for protection

outside the home. In response to the decision of the United States Court of Appeals

for the Seventh Circuit in Moore v. Madigan, 702 F.3d 933 (7th Cir. 2012), finding

the Second Amendment to the United States Constitution secured the right to carry

a concealed firearm for protection outside the home, the Illinois General Assembly

enacted the FCCA.

      22.    White wishes to obtain a CCL in order to be able to obtain a firearm for

self-defense, pursuant to District of Columbia v. Heller, 128 U.S. 2783 (2008), which

is applicable to the State of Illinois pursuant to McDonald v. City of Chicago, 130

S.Ct. 3020 (2010), and Moore.

      23.    The FCCA established a statutory framework that sets forth the

administrative, training, and individual eligibility requirements needed to obtain a

license to carry a concealed firearm (hereinafter “License”). An applicant must pay

a License application fee and hold a valid Firearm Owners Identification Card

(“FOID”) issued (also for a fee) by the ISP. 430 ILCS 66/5. An applicant for a

license must then take a 16 hour course from certified instructor covering firearm



                                           6
      Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 7 of 21 PageID #:7




safety, the provisions of the FCCA and a practical proficiency test that involves live

fire exercises. Instructors charge for these courses, with costs ranging from

$175.00-$350.00.

       24.     The FCCA requires the ISP to conduct a background check on each

applicant. 430 ILCS 66/35. The ISP must search, inter alia, the National Instant

Criminal Background Check (“NICS”); all available state and local criminal history

record information files, including records of juvenile adjudications; records relating

to domestic violence orders; mental health records; and “all other available records

of a federal, state or local agency or other public entity in any jurisdiction likely to

contain information relevant to whether the applicant is prohibited from

purchasing, possessing, or carrying a firearm under federal, state, or local law.”

       25.     With information the ISP compiled from the background check, §

66/25(3) of the FCCA provides (emphasis added):

The [ISP] shall issue a license to an applicant completing an application in
accordance with Section 30 if this person:

               (3)    has not been convicted or found guilty in this State, or
                      any other state, of:

                      (A)     a misdemeanor involving the use or threat of
                              physical force or violence to any person within the 5
                              years preceding the date of the license application1;
                              or

                      (B)     2 or more violations related to driving while under
                              the influence of alcohol, other drug or drugs,
                              intoxicating compound or compounds, or any

1
  For completeness, it is noted that conviction of a felony would disqualify a person not only
from a CCL but also an FOID, thus prohibiting even the possession of a firearm. 430 ILCS
65/8(c).


                                                7
     Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 8 of 21 PageID #:8




                            combination thereof, within the 5 years preceding
                            the date of the license application.

             (4)    is not the subject of a pending arrest warrant,
                    prosecution, or proceeding for an offense or action that
                    could lead to disqualification to own or possess a firearm.

      26.    In apparent contradiction to the “shall issue” mandate of § 66/25(3) of

the FCCA, § 66/15(b) of the FCCA directs the ISP to object to an application under

the following conditions:

                    (b)     If an applicant has 5 or more arrests for any reason
                            that have been entered into the Criminal History
                            Records Information (CHRI) System, within 7 years
                            preceding the date of application for a license, or
                            has 3 or more arrests within the 7 years preceding
                            that date of application for a license for any
                            combination of gang-related offenses.

      27.    Any law enforcement agency may also object to the application under §

66/15 of the FCCA “based upon a reasonable suspicion that the applicant is a

danger to himself or herself or other, or a threat to public safety.”

      28.    If either the ISP or a law enforcement agency objects to an application,

the FCCA created the Concealed Carry Licensing Review Board (“Review Board”)

“to consider any objection to an applicant’s eligibility to obtain a license under [the

Act] submitted by a law enforcement agency or the Department under Section 15 of

[the Act].” FCCA, § 66/20.

      29.    The FCCA does not define or provide any guidance to the Review

Board (or law enforcement agencies) concerning what conduct or applicant

characteristics make the applicant “a danger to himself or herself or other, or a

threat to public safety.”


                                           8
     Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 9 of 21 PageID #:9




White’s first application:

      30.    On or about May 1, 2014, White submitted an application for a license

to carry a concealed firearm, pursuant to and in accordance with § 66/30 of the

FCCA. At that time, White had paid his fees, possessed a valid FOID and

successfully completed the required classes. In addition, White was not disqualified

from obtaining a License under § 66/25(3) of the FCCA.

      31.    However, two law enforcement agencies, the Chicago Police

Department (“CPD”) and the Cook County Sheriff, objected to his application based

on prior arrests, some dating back nearly 20 years. The Review Board, by final

order dated August 20, 2015, denied the application, stating:

      After reviewing the evidence received, the CCLRB determined, by a
      preponderance of the evidence, that the above referenced Applicant is a
      danger to him/herself, is a danger to others, or poses a threat to public
      safety. Therefore, the objection is sustained and the Illinois State
      Police is directed to deny his/her application for a concealed carry
      license pursuant to 10(f) of the FCCA.

      32.    Disagreeing with this finding, he appealed this decision to the Circuit

Court of Cook County, Illinois, which affirmed the Board’s decision. He then

appealed to the Appellate Court of Illinois, First District, which also affirmed

Board’s decision. The Illinois Supreme Court denied his Petition for Leave to

Appeal on September 27, 2017.

White’s second application:

      33.    On or about August 19, 2017, White reapplied for a License. During

the three year time period between his initial application and this second

application he was not arrested. Accordingly, he truthfully answered “No” to the


                                           9
    Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 10 of 21 PageID #:10




“Criminal History Questions” and made the affirmation required in § 66/30 of the

FCCA.

       34.    At the time of this reapplication, he was still in lawful possession of a

Firearm Owners Identification Card (“FOID”) issued by the ISP pursuant to 430

ILCS 65/5; he has had his FOID card for approximately 20 years. He is not

otherwise prohibited, under either state of Federal law, from possessing or receiving

a firearm.

       35.    At the time of his reapplication, he had not been convicted or found

guilty in this state, or any other state, of:

              a.     a misdemeanor involving the use or threat of physical force or
                     violence to any person within the 5 years; or

              b.     two or more violations related to driving while under the
                     influence of alcohol, other drug or drugs, intoxicating compound
                     or compounds, or any combination thereof, within the 5
                     preceding years.

       36.    At the time of White’s reapplication, he was not the subject of a

pending arrest warrant, prosecution, or proceeding for an offense or action that

could lead to disqualification to own or possess a firearm.

       37.    At the time of White’s reapplication, he had not been in residential or

court-ordered treatment for alcoholism, alcohol detoxification, or drug treatment

within the immediately preceding 5 years.

       38.    At the time of White’s reapplication, he had successfully completed

firearms training and all educational components required under § 66/75 of the

FCCA.



                                            10
    Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 11 of 21 PageID #:11




      39.    With White’s reapplication, he paid the fee required under the FCCA

and the Rules promulgated thereunder.

      40.    At the time of White’s reapplication, he had not violated any of the

statutory preconditions of § 66/25 of the FCCA that would have disqualified him

from obtaining a concealed carry license.

      41.    At the time of White’s reapplication, he had not been arrested 5 or

more times for any reasons in the 7 years prior to his application. In fact, White

had not been arrested at any time during the five years prior to his reapplication.

      42.    At the time of White’s reapplication, he had not been arrested 3 or

more times for any combination of “gang-related offenses” (as defined in § 66/10 of

the FCCA) in the 7 years prior to his application.

      43.    At the time of White’s reapplication, he satisfied all requirements set

forth in § 66/25 of the FCCA, which therefore mandated that the ISP “shall issue”

him a license.

      44.    By letter dated September 21, 2017, the ISP notified White that it had

received “an objection to [his] eligibility from a law enforcement agency.” Then on

October 25, 2017, White received a communication through the ISP website “portal”

the ISP uses to communicate with License applicants. This communication advised

White that the Chicago Police Department (“CPD”) had objected stating:

             CHICAGO POLICE DEPARTMENT: Officer Eric Gonzalez on
             behalf of Superintendent Eddie Johnson of the Chicago Police
             Department objects to the issuance of a concealed carry license
             to the applicant, Michael W. White, based on a reasonable
             suspicion that the applicant is a danger to himself or others or a
             threat to public safety. In support of the objection, be advised


                                            11
    Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 12 of 21 PageID #:12




              that the Justice Police Department reports reflect the following:
              12-00001 reckless discharge of a firearm, in that on 01 JAN
              2012, the applicant discharged multiple rounds from a gun into
              the air; the offender was arrested. The applicant is identified in
              the Chicago Police gang database as a member of the Latin Soul
              street gang. The criminal activities of street gangs pose a
              substantial threat to the safety and quality of life of the
              residents of Chicago. [] [sic] The Board is also requesting the
              following information from you: Information regarding the
              factual circumstances of your arrest(s) by the Chicago Police
              Department on or about the indicated date(s): 8/10/1998;
              1/9/1996; 4/7/1995; 3/6/1994; 3/1/1994; 10/3/1993; 8/3/1993.

A copy of this communication is attached hereto as 1 and by this reference is

incorporated herein.

       45.    Notably missing from the CPD’s objection was the fact that White

demanded trial on the “reckless discharge of a firearm” and was found not guilty

after trial. White brought this to the Review Board’s attention along with providing

the information requested for the arrests dating back to 1993, in his affidavit

attached as part of his “Applicant’s Submission in Response to Objections (the

“Submission”).2 A copy of the Submission is attached hereto as Exhibit 2 and by

this reference is incorporated herein.

       46.    In addition to addressing the “reckless discharge” and arrests, White

flatly denied in his affidavit that he is or was ever a member of any gang.

Moreover, in connection with White’s first application, his counsel requested,

through FOIA requests, all information from the CPD and Sheriff of Cook County

that supported their accusations that White was a member of the Latin Souls gang.


2  White also advised the Review Board in his Submission that he was informed and believed
that another individual had actually been convicted of that reckless discharge.


                                             12
    Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 13 of 21 PageID #:13




Neither the CPD nor the Sheriff provided any factual basis other than a database

printout. White raised this fact, or indeed the lack of supporting facts, to the Board

in his Submission. A copy of the CPD’s and Sheriff’s FOIA responses are attached

as Exhibits 2 and 3 to his Submission.

      47.    By letter dated November 17, 2017, the ISP notified White that his

application was denied. The communication did not provide any explanation or

basis for the decision other than the Review Board “determined that your are a

danger to yourself, are a danger to others, or pose a threat to public safety.” The

Review Board gave no reasoning or factual substantiation for this determination. A

copy of this communication is attached hereto as Exhibit 3 and by this reference is

incorporated herein.

      48.    White is a law-abiding FOID cardholder, and any determination that

White is unfit to obtain a CCL is arbitrary and capricious, not based on any

competent or sufficient evidence.

      49.    White is not a danger to himself or the community, and granting the

relief requested herein would not be contrary to the public interest.

                       CONSTITUTIONAL PROVISIONS

      50.    The Second Amendment provides:

             A well regulated Militia, being necessary to the security of a free
             State, the right of the people to keep and bear Arms, shall not be
             infringed.

U.S. Const. amend. II.




                                          13
    Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 14 of 21 PageID #:14




         51.   The Second Amendment “is fully applicable against the States.”

McDonald v. City of Chicago, 561 U.S. 3025, 130 S. Ct. 3020, 3026 (2010).

         52.   The constitutional right to carry firearms in public for self-defense and

defense of others is as fundamental as the right to possess firearms for those

purposes inside one’s residence. Moore v. Madigan, 702 F.3d 933, 941 (7th Cir.

2012).

  COUNT I: THE FCCA VIOLATES WHITE’S RIGHT TO BEAR ARMS
       U.S. CONST. AMENDS. II AND XIV, 42 U.S.C. §1983

         53.   Plaintiffs incorporate and reallege Paragraphs 1 through 52, inclusive,

as if fully restated herein.

         54.   White has twice been denied his constitutionally guaranteed right to

bear arms for self defense. The conclusory basis for this denial resides in the cryptic

restatement of the FCCA’s language, that White is “ a danger to him/herself, is a

danger to others, or poses a threat to public safety.”

         55.   The Board twice reached this conclusion with no evidence that White

is “a danger to him/herself, is a danger to others, or poses a threat to public safety.”

Rather, the Board focused on arrests , not even convictions, that occurred over

20 years ago. White challenged the only “recent” event, a charge of unlawful

discharge of a firearm, demanding trial on the allegation; he was found not guilty of

the offense. Further, White is informed and believes that another man was

convicted of unlawfully discharging a gun at the New Year’s Eve party at which

White was arrested.




                                           14
    Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 15 of 21 PageID #:15




      56.    The FCCA allows the Board to reach this result because it provides no

guidance as to either the meaning, or particular application, of the phrase “is a

danger to him/herself, is a danger to others, or poses a threat to public safety.” In

fact, the FCCA vests the Board with unbridled discretion in deciding what this

phrase means and to whom it may be applied.

      57.    The FCCA also allows the Board to make this finding by using the

most lax of evidentiary standards; § 66/20 of the FCCA provides that the

fundamental right to armed self defense may be taken from an individual “if the

Board determines by a preponderance of the evidence that the applicant posses a

danger to himself or herself, or others, or is a threat to public safety.”

      58.    A finding that a person “poses a threat to himself, herself or others or

is a threat to the public safety” works as a “blanket prohibition” to that person’s

right to carry a firearm to protect himself in public. The claim that the Board may

consider any arrest regardless of when it occurred, works not only blanket

prohibition but also a perpetual prohibition, indeed a lifetime ban , to that

person’s right to carry a firearm to protect himself in public.

      59.    White allowed several years to pass before he reapplied for his CCL.

This period of time made no difference to the Board; and, given the utter lack of

guidance and objective criteria governing how the Board is to consider when an

applicant is “a danger to him/herself, is a danger to others, or poses a threat to

public safety” White cannot know what he must do, or how long he must wait, to

avail himself of his constitutionally secured right to bear arms for self defense.



                                           15
    Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 16 of 21 PageID #:16




      60.    It is also clear that White’s inability to prove a negative – that he is not

a gang member – affected his ability to exercise his right to bear arms for self

defense. Despite requesting evidence from the CPD and Cook County Sheriff that

substantiated, or even provided the basis of suspicion, that he was a gang member,

the objecting law enforcement agencies gave him nothing more than a computer

printout with his name on it.

      61.    In the following ways, both facially and as-applied, the construction,

operation and implementation of the FCCA unjustifiably burdens White’s right to

bear arms secured by the Second Amendment to the United States Constitution:

             a.     the FCCA fails to set objective standards under which an

                    administrative agency may evaluate an applicant for a license to

                    bears arms for self defense;

             b.     the FCCA vests unbridled discretion in determining who may

                    exercise the right to bear arms for self defense;

             c.     the FCCA allows the administrative agency to use the

                    preponderance of the evidence standard in evaluating whether a

                    person may be deprived of the right to bear arms for self

                    defense.

             d.     the FCCA works a lifetime ban on a person’s right to bear arms

                    for self defense.




                                          16
    Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 17 of 21 PageID #:17




       62.    By so burdening White’s ability to obtain a license under the FCCA,

the Defendants have not only unjustifiably denied him his right but have effectively

imposed a lifetime ban on White’s right to bear arms for self defense.

       63.    The Defendants, under the color of law, both facially and as-applied,

deprive White of his right to bear arms, in violation of the Second and Fourteenth

Amendments to the United States Constitution. White is thus damaged in violation

of 42 U.S.C. §1983. White is therefore entitled to declaratory and preliminary and

permanent injunctive relief against the continued deprivation of his right.

COUNT II: THE FCCA VIOLATES WHITE’S RIGHT TO DUE PROCESS
           U.S. CONST. AMEND. XIV, 42 U.S.C. §1983

       64.    White repeats, realleges, and incorporates Paragraphs 1 through 63,

inclusive, as if fully restated herein.

       65.    White has twice been denied his constitutionally guaranteed right to

bear arms for self-defense. The conclusory basis for this denial resides in the

cryptic restatement of the FCCA’s language, that White is “a danger to

him/herself, is a danger to others, or poses a threat to public safety.”

       66.    The Board twice reached this conclusion with no evidence that White

is “a danger to him/herself, is a danger to others, or poses a threat to public safety.”

Rather, the Board focused on arrests , not even convictions, that occurred over

20 years ago. White challenged the only “recent” event, a charge of unlawful

discharge of a firearm, demanding trial on the allegation; he was found not guilty of

the offense. Further, White is informed and believes that another man was




                                           17
    Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 18 of 21 PageID #:18




convicted of unlawfully discharging a gun at the New Year’s Eve party at which

White was arrested.

      67.    The FCCA allows the Board to reach this result because it provides no

guidance as to either the meaning, or particular application, of the phrase “is a

danger to him/herself, is a danger to others, or poses a threat to public safety.” In

fact, the FCCA vests the Board with unbridled discretion in deciding what this

phrase means and to whom it may be applied.

      68.    The FCCA also allows the Board to make this finding by using the

most lax of evidentiary standards; § 66/20 of the FCCA provides that the

fundamental right to armed self defense may be taken from an individual “if the

Board determines by a preponderance of the evidence that the applicant posses a

danger to himself or herself, or others, or is a threat to public safety.”

      69.    A finding that a person “poses a threat to himself, herself or others or

is a threat to the public safety” works as a “blanket prohibition” to that person’s

right to carry a firearm to protect himself in public. The claim that the Board may

consider any arrest regardless of when it occurred, works not only blanket

prohibition but also a perpetual prohibition, indeed a lifetime ban , to that

person’s right to carry a firearm to protect himself in public.

      70.    White allowed several years to pass before he reapplied for his CCL.

This period of time made no difference to the Board; and, given the utter lack of

guidance and objective criteria governing how the Board is to consider when an

applicant is “a danger to him/herself, is a danger to others, or poses a threat to



                                           18
    Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 19 of 21 PageID #:19




public safety” White cannot know what he must do, or how long he must wait, to

avail himself of his constitutionally secured right to bear arms for self defense.

      71.    It is also clear that White’s inability to prove a negative – that he is not

a gang member – affected his ability to exercise his right to bear arms for self

defense. Despite requesting evidence from the CPD and Cook County Sheriff that

substantiated, or even provided the basis of suspicion, that he was a gang member,

the objecting law enforcement agencies gave him nothing more than a computer

printout with his name on it.

      72.    By so burdening White’s ability to obtain a license under the FCCA,

the Defendants have not only unjustifiably denied him his right but have effectively

imposed a lifetime ban on White’s right to bear arms for self defense.

      73.    White’s private interest that will be affected and deprived by the

Defendants’ actions is his fundamental right to armed self-defense in public. He is

not a person who was historically prohibited from possessing firearms, and has not

done anything since to remove himself from those categories of persons able to

exercise this fundamental right.

      74.    The risk of the Defendants’ erroneous deprivation of White’s interest

through the CCLRB procedures is great, as White has been deprived of his

fundamental rights with no opportunity to correct or undo the deprivation, and the

consequences include White’s sustaining a severe or fatal injury should he suffer a

violent attack and be unable to properly defend himself.




                                          19
    Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 20 of 21 PageID #:20




        75.   The value of additional or substitute procedural safe-guards, such as

offering White a hearing, and disallowing the Defendants’ reliance on long-ago

incidents and long-ago unsubstantiated allegations of wrongdoing that are not

probative to the issue of whether White is a danger to himself or anyone else, is

high.

        76.   The Defendants and the State do not have an interest in depriving

persons of fundamental rights, and of wrongfully preventing qualified persons from

being able to defend themselves.

        77.   The Defendants, under the color of law, both facially and as-applied,

deprive White of his right to bear arms, in violation of his procedural due process

rights under the Fourteenth Amendment to the United States Constitution. White

is thus damaged in violation of 42 U.S.C. §1983. White is therefore entitled to

declaratory and preliminary and permanent injunctive relief against the continued

deprivation of his right.



        WHEREFORE, White prays this Honorable Court:

              a.     find that the FCCA unjustifiably denies White his Second

        Amendment right to bear arms for self defense;

              b.    find that the FCCA unjustifiably denies White his Fourteenth

        Amendment procedural due process rights;




                                          20
   Case: 1:19-cv-02797 Document #: 1 Filed: 04/25/19 Page 21 of 21 PageID #:21




            c.      enter an order granting White injunctive relief that enjoins the

      Defendants from further deprivation of White’s right to bear arms and right

      to procedural due process;

            c.      enter a mandatory injunction requiring the Defendants to issue

      White a license to carry a concealed firearm under the FCCA;

            d.      award White his attorney’s fees and costs, pursuant to 42 U.S.C.

      §1983; and,

            e.      award White such other and further relief as it deems just.

Dated: April 25, 2019                   Respectfully submitted,


                                        By:_/s/Gregory A. Bedell
                                           One of the Attorneys for Plaintiff




Gregory A. Bedell (Atty. ID# 6189762)
Knabe, Kroning & Bedell
20 South Clark Street
Suite 2301
Chicago, Illinois 60603
312.977.9119
gbedell@kkbchicago.com

David G. Sigale (Atty. ID# 6238103)
LAW FIRM OF DAVID G. SIGALE, P.C.
799 Roosevelt Road, Suite 207
Glen Ellyn, IL 60137
630.452.4547
dsigale@sigalelaw.com




                                          21
